Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 1 of 9 PAGEID #: 1




                       THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 JOSHUA JUSTICE                               :
 18024 Winterset Ln                           :
 Lore City, Ohio 43755                        :
                                              :
                Plaintiff,                    :     CASE NO. 2:21-cv-02806
                                              :
        v.                                    :     JUDGE
                                              :
                                              :     MAGISTRATE JUDGE
                                              :
 CABBS WINGS LLC                              :
 61333 Southgate Pkwy                         :
 Cambridge, OH 43725                          :
                                              :     Jury Demand Endorsed Herein
                                              :
                                              :
                Defendant.                    :


                                      COMPLAINT

        NOW COMES Plaintiff Joshua Justice (“Plaintiff”) and proffers this Complaint for

 damages against Defendant Cabbs Wings LLC (“Defendant”).

                                     THE PARTIES

        1.      Plaintiff is a natural person residing in Guernsey County, Ohio.

        2.      Defendant Cabbs Wings LLC is a Domestic Limited Liability Company

 doing business in the Southern District of Ohio.

        3.      Plaintiff was an employee of Defendant as defined by Title VII of the Civil

 Rights Act of 1964, U.S.C. § 2000e, et seq and the Ohio Civil Rights Act, R.C. § 4112 at

 all relevant times herein.
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 2 of 9 PAGEID #: 2




         4.      Defendant is an employer as defined by Title VII of the Civil Rights Act of

 1964, U.S.C. § 2000e, et seq. and the Ohio Civil Rights Act, R.C. § 4112.

                              JURISDICTION AND VENUE

         5.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964

 and Ohio Laws of Discrimination. This Court's jurisdiction in this matter is also predicated

 upon 28 U.S.C. §1367 as this Complaint raises claims pursuant to the laws of Ohio, over

 which this Court maintains supplemental subject matter jurisdiction.

         6.      Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered into

 an employment relationship with Defendant in the Southern District of Ohio, Plaintiff

 performed his job duties there, and Defendant is doing and has done substantial business

 in the Southern District of Ohio.

         7.      Plaintiff has complied with all jurisdictional prerequisites to the filing of

 this lawsuit and this Complaint is filed within ninety (90) days of Plaintiff’s receipt of his

 Right to Sue letter from the Equal Employment Opportunity Commission, a copy of which

 is attached hereto as “Exhibit A.”

                               FACTUAL BACKGROUND

         1.      Plaintiff was hired by Defendant in February 2015 and worked as a

 Server. Plaintiff’s performance and disciplinary history at Defendant is devoid of any

 significant issues.

         2.      Plaintiff is a gay man and has experienced sexual harassment because of

 his sexual orientation from both the General Manager, Kyle Bartlett, and Assistant

 Manager, Devin Garverick.




                                               2
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 3 of 9 PAGEID #: 3




        3.      Plaintiff repeatedly opposed the sexual harassment to management.

 Despite Plaintiff’s continued efforts to end the harassment and hostile work environment,

 the company did nothing to rectify the harassment.

        4.      The following list contains some of the egregious, disgusting, and

 intolerable acts that Mr. Bartlett and Mr. Garverick committed against Plaintiff:


    •   While working in the kitchen, Mr. Bartlett overcooked a hamburger. Plaintiff asked
        if he could eat the burger, rather than throw it away. Mr. Bartlett responded by
        throwing the hamburger at Plaintiff and saying, “that’s not the first time a man has
        thrown meat at you.”

    •   Mr. Bartlett and Mr. Garverick would throw carrots and other food products at
        Plaintiff.

    •   Almost daily, Mr. Bartlett and Mr. Garverick greet Plaintiff by saying, “hello, fag.”

    •   During Plaintiff’s time at Buffalo Wild Wings, the managers have called Plaintiff
        “gay,” “queer,” “fag,” “whore,” “piece of shit,” “rainbow pussy,” and “Jesus H
        Queer God.”

    •   Mr. Bartlett and Mr. Garverick would chase Plaintiff around the kitchen and the
        building trying to whip him with towels.

    •   When Plaintiff came into work with blonde hair, Mr. Bartlett and Mr. Garverick
        both told him to “tone down the gay.” When Plaintiff asked why they said this, Mr.
        Bartlett and Mr. Garverick said that the owner, Amy Walters, told them to say it.

    •   Mr. Bartlett has sexually assaulted Plaintiff by hitting him in the genitals.

    •   Once, when Mr. Bartlett hit Plaintiff in the genitals, Mr. Bartlett recorded the sexual
        assault and sent the video to Ms. Walters. Ms. Walters responded by saying, “Nice
        karate moves.”

    •   Mr. Garverick would grab Plaintiff by the throat and say, “You like that, don’t you
        boy.”

    •   Almost every shift, Mr. Garverick would fondle Plaintiff’s chest and buttocks.
        Plaintiff would tell him to stop, but Mr. Garverick would just laugh and say, “no.”

    •   When Plaintiff would answer the phone, Mr. Bartlett would smack Plaintiff’s
        nipples with a spoon to prevent Plaintiff from paying attention on the call.
                                              3
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 4 of 9 PAGEID #: 4




    •   Mr. Bartlett and Mr. Garverick would draw penises and inappropriate messages on
        Plaintiff’s car.

    •   On other occasions, Mr. Bartlett would threaten to fire Plaintiff if Plaintiff did not
        do what Mr. Bartlett demanded.

    •   Once, when Plaintiff was counting his money, Mr. Bartlett kicked the money out
        of his hands, injuring Plaintiff’s finger. Plaintiff asked to fill out an incident report,
        but Mr. Bartlett refused and said Plaintiff was not allowed. Because of this incident,
        Plaintiff’s finger was severely bruised.

    •   Mr. Bartlett texted Plaintiff and said that he missed picking on Plaintiff and yelling
        “queer.”

    •   Mr. Bartlett put a sign on Plaintiff’s car that read, “Proud Sex Offender”

        5.      On multiple occasions, Plaintiff opposed the unlawful conduct and asked

 Mr. Bartlett and Mr. Garverick to stop harassing him. But nothing ever changed.

        6.      Amy Walter’s knowledge, compliance, and encouragement of the

 harassment demonstrated the company’s willful and malicious acceptance of such blatant

 legal violations.

        8.      Plaintiff was fearful for his mental health and personal safety. The work

 environment was so intolerable and abusive that Plaintiff experienced emotional trauma

 and distress that will require ongoing treatment.

        9.      As a result of the ongoing hostile work environment, Plaintiff was

 constructively discharged from Defendant.

                                   COUNT I - TITLE VII
                                   Gender Discrimination

        10.     Plaintiff reasserts and reincorporates each and every allegation in the

 preceding paragraphs as if fully rewritten herein.




                                                4
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 5 of 9 PAGEID #: 5




          11.   Defendant engaged in conduct that violates Title VII prohibiting sex

 discrimination by discriminating against Plaintiff because of his sexual orientation.

          12.   Plaintiff is a homosexual male and is therefore a member of a protected

 class.

          13.   Plaintiff was subjected to an adverse employment action by Defendant

 when he was constructively discharged.

          14.   Plaintiff was qualified for his position because he was a new-hire trainer.

          15.   Similarly-situated, non-protected individuals were not subjected to the same

 harassment as Plaintiff because they were not harassed because of their sexual orientation.

          16.   As a direct and proximate result of Defendant’s conduct, Plaintiff has

 suffered and will continue to suffer economic and non-economic damages, including, but

 not limited to, loss of salary, benefits, and other terms, privileges and conditions of

 employment for which Defendant is liable.

          17.   Defendant’s conduct was willful, wanton, reckless, and/or malicious for

 which Defendant is liable for compensatory damages, punitive damages, and reasonable

 attorneys’ fees and costs.

                                COUNT II - TITLE VII
                     Sexual Harassment: Hostile Work Environment

          18.   Plaintiff reasserts and reincorporates each and every allegation contained in

 the preceding paragraphs as if fully rewritten herein.

          19.   Defendant engaged in conduct that violates Title VII prohibiting sex

 discrimination by sexually harassing and assaulting Plaintiff, by creating and encouraging

 a hostile work environment for Plaintiff based on sexual orientation, and by refusing to

 remedy the situation and provide a reasonable and non-hostile work environment.

                                              5
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 6 of 9 PAGEID #: 6




        20.     Plaintiff was subjected to continued and unwelcomed sexual harassment by

 Mr. Bartlett and Mr. Garverick.

        21.     Plaintiff continually opposed and reported the sexual harassment and hostile

 work environment to Defendant.

        22.     The harassment was based on Plaintiff’s sexual orientation.

        23.     The harassment unreasonably interfered with Plaintiff’s work performance

 because he was frightened coming to work because the environment was hostile and

 abusive.

        24.     The harassment was sufficiently severe or pervasive enough to create a

 hostile or offensive working environment because Plaintiff felt unsafe and because Plaintiff

 was verbally and physically abused because of his sexual orientation.

        25.     Defendant knew or should have known of the charged sexual harassment

 and hostile environment because Plaintiff reported it to Defendant on multiple occasions.

        26.     Defendant failed unreasonably to take prompt and appropriate corrective

 action because it never condemned nor tried to prevent the hostile environment.

        27.     As a direct and proximate result of Defendant’s conduct, Plaintiff has

 suffered and will continue to suffer economic and non-economic damages, including, but

 not limited to, loss of salary, benefits, and other terms, privileges and conditions of

 employment for which Defendant is liable.

        28.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for

 which Defendant is liable for compensatory damages, punitive damages, and reasonable

 attorneys’ fees and costs.

                              COUNT III - Ohio Civil Rights Act
                                  Gender Discrimination

                                              6
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 7 of 9 PAGEID #: 7




          29.   Plaintiff reasserts and reincorporates each and every allegation in the

 preceding paragraphs as if fully rewritten herein.

          30.   Defendant engaged in conduct that violates R.C. § 4112 prohibiting sex

 discrimination by discriminating against Plaintiff because of his sexual orientation.

          31.   Plaintiff is a homosexual male and is therefore a member of a protected

 class.

          32.   Plaintiff was subjected to an adverse employment action by Defendant

 when he was constructively discharged.

          33.   Plaintiff was qualified for his position because he was a new-hire trainer.

          34.   Similarly-situated, non-protected individuals were not subjected to the same

 harassment as Plaintiff because they were not harassed because of their sexual orientation.

          35.   As a direct and proximate result of Defendant’s conduct, Plaintiff has

 suffered and will continue to suffer economic and non-economic damages, including, but

 not limited to, loss of salary, benefits, and other terms, privileges and conditions of

 employment for which Defendant is liable.

          36.   Defendant’s conduct was willful, wanton, reckless, and/or malicious for

 which Defendant is liable for compensatory damages, punitive damages, and reasonable

 attorneys’ fees and costs.

                           COUNT IV - Ohio Civil Rights Act
                     Sexual Harassment: Hostile Work Environment

          37.   Plaintiff reasserts and reincorporates each and every allegation contained in

 the preceding paragraphs as if fully rewritten herein.




                                              7
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 8 of 9 PAGEID #: 8




        38.     Defendant engaged in conduct that violates R.C. § 4112 prohibiting sex

 discrimination by sexually harassing and assaulting Plaintiff, by creating and encouraging

 a hostile work environment for Plaintiff based on sexual orientation, and by refusing to

 remedy the situation and provide a reasonable and non-hostile work environment.

        39.     Plaintiff was subjected to continued and unwelcomed sexual harassment by

 Mr. Bartlett and Mr. Garverick.

        40.     Plaintiff continually reported and opposed the sexual harassment and hostile

 work environment to Defendant.

        41.     The harassment was based on Plaintiff’s sexual orientation.

        42.     The harassment unreasonably interfered with Plaintiff’s work performance

 because he was frightened coming to work because the environment was hostile and

 abusive.

        43.     The harassment was sufficiently severe or pervasive enough to create a

 hostile or offensive working environment because Plaintiff felt unsafe and because Plaintiff

 was verbally and physically abused because of his sexual orientation.

        44.     Defendant knew or should have known of the charged sexual harassment

 and hostile environment because Plaintiff reported it to Defendant on multiple occasions.

        45.     Defendant failed unreasonably to take prompt and appropriate corrective

 action because it never condemned nor tried to prevent the hostile environment.

        46.     As a direct and proximate result of Defendant’s conduct, Plaintiff has

 suffered and will continue to suffer economic and non-economic damages, including, but

 not limited to, loss of salary, benefits, and other terms, privileges and conditions of

 employment for which Defendant is liable.


                                              8
Case: 2:21-cv-02806-ALM-CMV Doc #: 1 Filed: 05/27/21 Page: 9 of 9 PAGEID #: 9




        47.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for

 which Defendant is liable for compensatory damages, punitive damages, and reasonable

 attorneys’ fees and costs.

       WHEREFORE, Plaintiff demands:

                For all Counts, monetary damages including back pay and benefits,

 statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

 pay, compensatory damages and punitive damages in an amount to be determined at trial,

 but in any event not less than $75,000.00 and any and all other relief, which the Court

 deems just and appropriate.



                                                   Respectfully submitted,


                                                   /s/ Peter G. Friedmann________
                                                   Peter G. Friedmann (0089293)
                                                   Pete@tfflegal.com
                                                   Rachel Sabo Friedmann (0089226)
                                                   Rachel@tfflegal.com
                                                   The Friedmann Firm LLC
                                                   (614) 610-9757
                                                   1457 South High Street
                                                   Columbus, Ohio 43207

                                                   Attorneys for Plaintiff



                                     JURY DEMAND

                Plaintiff hereby requests a jury of at least eight (8) persons.


                                                       /s/ Peter G. Friedmann________
                                                       Peter G. Friedmann (0089293)




                                              9
